                                                                             ' .   !   .




~   19.2!£. (Rev. 02/08/2019) Judgment in a Criminal Petty C3$e (Modified)
           ~                                                          '
                                                                                                                                                     Page 1 of 1   ro
                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA .

                         United States of America                                            JUDGMENT IN A CRIMINAL CASE
                                          V.                                                 (For Offenses Committed On or After November I, 1987)


                        Antonio Guzman-Guzman                                                Case Number: 3:19-mj-22656

                                                                                             Rebecca C Fish
                                                                                             Defendant's Attorney

    REGISTRATION NO. 86251298
    THE DEFENDANT:
     12$'.1 pleaded guilty to count(s) 1 of Complaint

     •    was found guilty to count(s)
          after a plea of not guilty.
                                               :-:--:--,,~-------------------
                                       - -._ _ _ _ _ _ _ _ _ _:.....,:__ _ _ ___::.,___ _ _ _ _ _ __

          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s): ·
  Title & Section                     Nature of Offense                                                                       Count Number(s)
· 8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                             1
    D The defendant has been found not guilty on count(s)
    D Count(s)                                            ---d-is-m-is_s_e_d_o_n-th_e_m_o-ti-on-o-ft-·h-e_U_n-it_e_d_S-ta-t-es-.-
                      ------------''---------
                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                  ) ( TIMESERVED                                           • ________ days
     IZI Assessment: $10 WAIVED . IZI Fine: WAIVED
     IZI Co~ recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case

         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                           Friday, July 5, 2019
                                                                                           Date of Imposition of Sentence


    Received -          I\
                               A~-
                                 'f
                                   /J. ~)
                                   ?J.
                   -DU_S_M~.-/--,?"'------,,,, -
                                                                                            /7     ~~
                                                                                            HONORABLE MliJAEL s. BERG
                             R'
                                                                                            UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                                3:19-mj-22656
